Citation Nr: 1704059	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  10-21 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) and panic disorder with agoraphobia, to include major depressive disorder, to also include as secondary to Tourette's syndrome.

2.  Entitlement to service connection for Tourette's syndrome.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to July 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the claims on appeal for additional development in March 2014 and April 2013.  It is again before the Board for further appellate review.

The Board recognizes that the Veteran has previously been service-connected for PTSD and panic disorder with agoraphobia.  Additionally, the Veteran has been diagnosed with major depressive disorder.  Therefore, the Board has expanded and recharacterized the Veteran's claim of entitlement to service connection for depression as stated above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  


FINDINGS OF FACT

1.  The Veteran's major depressive disorder is related to military service.

2.  Tourette's syndrome was not noted when the Veteran was examined for enlistment; clear and unmistakable evidence shows that it pre-existed his active service.

3.  There is no clear and unmistakable evidence that the Veteran's Tourette's syndrome was not aggravated by service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) and panic disorder with agoraphobia, to include major depressive disorder, to also include as secondary to Tourette's syndrome have been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for Tourette's syndrome have been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The full award of benefits sought on appeal is being granted at this time.  Consequently, any further discussion respecting the VCAA is not necessary.

II.  Legal Standard

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 C.F.R. § 3.303(a) (2016).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment was not aggravated by such service.  38 C.F.R. § 3.304.  A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306.

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

III.  Legal Analysis

In January 2008, the Veteran filed his claim for service connection for depression, which has been expanded and recharacterized as noted above.  At the same time, the Veteran also filed a claim for Tourette's syndrome.  The Veteran asked VA to consider evidence showing that the Veteran had Tourette's syndrome prior to active duty service.  The Veteran stated that his ticks were so bad that he could not function.  The Veteran resented the way he was treated from boot camp to the top of the carrier, where he was posted.  During boot camp, he stated that he was thought of as a "wacko" and subjected to harsh ridicule.  He was subjected daily to endless counts of humiliation in the form of marching parties and an endless sea of comments.  The Veteran also got more than his fair share of duties to perform.  After boot camp, the Veteran continued to be subjected to harassment.  He recalled recurring episodes of being slammed down on the flight deck despite not being in harm's way.  Although the events were many years ago, they were as fresh as if they occurred yesterday.  The Veteran stated that he tried to serve his country the best he could.  

Multiple statements from the Veteran's family members and associates demonstrate that he had Tourette's syndrome that predated military service.  For example, the Veteran's teacher of the eighth and ninth grade recalled unusual mannerisms and twitching at that time.  The Veteran's family friend noted twitches, tics, and inappropriate outbursts during childhood.  The Veteran's mother noted that the Veteran developed very severe Tourette's syndrome.  His Tourette's syndrome affected him emotionally and physically.  He was unable to stop making noises from his mouth.  Although the Veteran had tried to overcome his impediment, he often lost the ability to speak without being interrupted with noises.  

Many of the Veteran's service treatment records are of poor quality and/or damaged.  However, the Veteran's enlistment examination notes no psychological issues with regards to Tourette's syndrome or an acquired psychiatric disorder.  The Veteran's military records reflect that his commanding officer recommended that the Veteran be separated from military service because of substandard performance and behavior.  The Veteran was noted to make claims of devil possession.  The Veteran was administratively discharged from service under honorable conditions after only 8 months.

The event that precipitated the Veteran's decline was the homicide of his best friend while the Veteran was on active duty.  Social Security Administration (SSA) records note that the Veteran requested to go home for the funeral and that he went away without leave (AWOL) after he was denied.  An SSA clinical psychologist noted that the Veteran cried when talking about his situation.  The Veteran was reported to be emotional, tearful, and upset.  He was also noted to let out noises typical of Tourette's syndrome.  The Veteran reported mostly staying inside the house and a lack of motivation.  He was diagnosed by the clinical psychologist with major depression without psychotic features.  In a July 2002 statement by the Veteran, he stated that his uncontrollable urges seem to advance themselves when under stress.  After he heard of his best friend's death, he suffered from ticks, twitches, screaming fits, and cussing.  The Veteran had a nervous breakdown after he became completely enthralled with the thought of losing his friend.  The Veteran's mother confirmed that after his best friend was murdered, his Tourette's syndrome worsened to the point of disabling.  

In VA treatment records, the Veteran is noted to have anger problems, which included becoming angry at other drivers and following them.  He stated that all of his buddies were dying or dead, had numerous tragedies befall him, could not consistently work and pay bills, and otherwise be effective in life.  In August 2001, the Veteran was reported to be a person with a history dominated by depressive symptoms and indications of a personality disorder.  

The Veteran underwent a VA psychiatric examination in August 2013.  During the examination, he was diagnosed with Tourette's syndrome, panic disorder with agoraphobia, and major depressive disorder.  The examiner first noted that the Veteran's symptoms of panic disorder with agoraphobia included recurrent panic attacks, fear of having future attacks, and avoidance of activities/leaving the home due to the fear of panic and anxiety.  The examiner noted that the Veteran's symptoms of major depressive disorder included episodes of depression, crying episodes, negative self-esteem leading to social withdrawal, suicidal ideation, anhedonia, low motivation, insomnia, and low energy.  The examiner indicated that it was not possible to differentiate what portion of the occupational and social impairment was attributable to each diagnosis because the conditions were comorbid.  The Veteran was not interested in watching television, got upset with loud noises, and had not left the house in four months.  He had panic attacks, did not like being in public, and felt anxious about talking on the phone.  

The examiner concluded that the Veteran had near-continuous panic or depression affecting the ability to function independently and appropriately.  The examiner noted that the Veteran was diagnosed with depression and major depressive disorder, but provided no opinion regarding whether those conditions were related to military service.  In regards to the panic disorder, the examiner opined that his condition was at least partially related to the humiliation and physical assaults that he endured while he was in the military.  

During a December 2013 VA examination for his Tourette's syndrome, the examiner opined that since the Veteran reported that his condition began in childhood, the claimed condition was not incurred in or caused by the claimed in-service injury, event, or illness.  The Veteran reported that he was diagnosed with Tourette's syndrome by a psychiatrist during childhood.  The Veteran does not know how he made it past the enlistment examination.  

Based on the foregoing evidence, the Board finds that service connection for major depressive disorder is warranted.  The existence of the Veteran's present disability is not in question as the evidence demonstrates a current diagnosis of major depressive disorder.  Likewise, the Veteran's records demonstrate major depressive disorder symptoms during service.  These symptoms manifested themselves after the Veteran's best friend was murdered.  The Veteran and his mother both competently and credibly reported on the Veteran's extreme despondence.  Therefore, the first two elements of service connection have been met.  Respecting the nexus element, the evidence of record documents manifestations of major depressive disorder during service.  In fact, the manifestations of these symptoms were the first in a series of events that led to the Veteran's administrative discharge from service.  Consequently, the Board finds the evidence of record demonstrates that the Veteran's major depressive disorder was incurred in service.  See 38 C.F.R. §§ 3.303, 3.304.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.  

With regards to the Veteran's Tourette's syndrome, a history of Tourette's syndrome was reported by the Veteran, family members, and friends to predate military service, however, it was not noted when the Veteran was examined for his entrance examination.  The Board finds these statements to be competent and credible.  Therefore, the evidence clearly and unmistakably demonstrates that Tourette's syndrome pre-existed the Veteran's active service.  

The analysis of the Veteran's claim proceeds to consideration of whether his Tourette's syndrome was aggravated by his service.  As symptoms of the disease were observed in service, he is entitled to a presumption that it was aggravated by service.  As noted above, this presumption may be rebutted only by clear and unmistakable evidence of non-aggravation; there must be clear and unmistakable evidence that during service the disability did not increase in severity beyond natural progression.  The Board acknowledges the opinion of the December 2013 VA examiner.  However, the Veteran never alleged that his Tourette's syndrome was caused by or incurred in service.  Rather, the Veteran stated that his Tourette's syndrome was aggravated by his military service.  As the examiner never addressed aggravation, the examiner's opinion was incomplete.  

On review of the record, the Board finds that there is no clear and unmistakable evidence of non-aggravation.  While the Veteran's symptoms did not manifest during his entrance examination, he was clearly symptomatic during service, and the record supports the Veteran's statement that his Tourette's syndrome worsens under stress.  The Veteran stated that he was ostracized in the military.  The same humiliation and physical assaults that he endured while he was in the military, which contributed to his panic disorder with agoraphobia, also would serve to increase the Veteran's stress levels.  The Board finds that the Veteran's inability to control his speech, which was severe enough for the Veteran to explain that he was under "devil possession," suggests that his Tourette's syndrome increased in severity during service; at any rate, there is not clear and unmistakable evidence of non-aggravation.  

In summary, rather than showing clear and unmistakable evidence of non-aggravation in service, the record instead suggests that the Veteran's Tourette's syndrome increased in severity therein.  The legal presumption of aggravation is not rebutted; service connection for Tourette's syndrome is warranted.  See 38 C.F.R. §§ 3.303, 3.304, 3.306.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) and panic disorder with agoraphobia, to include major depressive disorder, to also include as secondary to Tourette's syndrome, is granted.

Entitlement to service connection for Tourette's syndrome is granted.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


